ORDER

David Paul Russell appeals pro se from a district court judgment which dismissed a civil case that he had filed regarding the denial of his application for state unemployment benefits. Russell’s appeal has been referred to a panel of this court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, the panel unanimously agrees that oral argument is not needed in this case. Fed. R.App. P. 34(a).
Russell primarily sought federal judicial review of the decisions of a state agency and the Michigan courts regarding the denial of his application for unemployment benefits. The district court granted Russell pauper status and subsequently dismissed his complaint as frivolous under 28 U.S.C. § 1915(e)(2). It is from this judgment that Russell now appeals. The appellees have filed a motion to dismiss his appeal.
We review the district court’s judgment de novo. See Beamon v. Brown, 125 F.3d 965, 967 (6th Cir.1997). Dismissal was appropriate here because Russell failed to raise a cognizable claim and because the defendants were immune from his claims for monetary relief. See 28 U.S.C. § 1915(e)(2)(B).
An independent review of the record supports the district court’s determination that Russell’s federal case involves no more than a thinly veiled attempt to relitigate the denial of his claim for state unemployment benefits. Thus, his claims are barred by the Rooker-Feldman doctrine. See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416, 44 S.Ct. 149, 68 L.Ed. 362 (1923).
That doctrine, a combination of the abstention and res judicata doctrines, stands for the proposition that a federal district court may not hear an appeal of a case already litigated in state court. A party raising a federal question must appeal a state court decision through the state system and then directly to the Supreme Court of the United States.
United States v. Owens, 54 F.3d 271, 274 (6th Cir.1995).
Thus, the district court properly found that it lacked jurisdiction over the state court rulings in Russell’s case. The court *839also properly determined that Russell’s monetary claims were barred by the Eleventh Amendment and by judicial and quasi-judicial immunity. See Mireles v. Waco, 502 U.S. 9, 11, 112 S.Ct. 286, 116 L.Ed.2d 9 (1991); Mumford v. Basinski, 105 F.3d 264, 269 (6th Cir.1997); Foster v. Walsh, 864 F.2d 416, 418-19 (6th Cir.1988).
Accordingly, the district court’s judgment is affirmed and all pending motions are denied as moot. Rule 34(j)(2)(C), Rules of the Sixth Circuit.